Citation Nr: 9932962	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  98-02 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1988 to May 
1991, with subsequent service in the Army National Guard.  
She served in Southwest Asia from September 21, 1990 to April 
25, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's claim of 
entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.


REMAND

The veteran asserts that she has a skin condition as a result 
of her service.  In particular, she argues that a VA 
outpatient report, dated in May 1996, links a skin condition 
to sun exposure and use of estrogen, and that when combined 
with her service in Southeast Asia, the evidence warrants 
service connection.  She has also asserted that she has a 
skin condition due to an undiagnosed illness.  In October 
1997, the RO denied the claim.  The veteran has appealed.

The veteran's service medical records include treatment 
reports, dated between 1988 and May 1990, which show that the 
veteran was treated for pediculus pubis, vaginal warts, an 
ankle blister, and condylomatas.  A separation examination 
report, dated in May 1991, shows that her skin was clinically 
evaluated as normal, except for an umbilical hernia repair 
and right groin lumpectomy.  An accompanying report of 
medical history shows that the veteran denied having skin 
diseases.  A Southwest Asia Demobilization/ Redeployment 
Medical Evaluation, dated in May 1991, shows that the veteran 
denied having "rash, skin infection or sores."  

Post-service medical evidence includes a VA orthopedic 
examination report, dated in August 1991, which does not show 
complaints, findings or a diagnosis of a skin condition.

VA outpatient treatment reports, dated between September 1992 
and October 1993, are remarkable for a September 1992 report 
which shows that the veteran sought treatment for red spots 
on her upper chest, anterior neck and hands which she said 
had been present since March 1991.  She indicated that she 
was not taking estrogen or BCP's (birth control pills).  She 
was noted to have telangiectasia.  She received ongoing 
treatment through October 1993.  

A VA outpatient treatment report, dated in February 1995, 
shows that the veteran reported that she had had 
"splotches" on her neck and arms since her service in the 
Persian Gulf. 

A VA Persian Gulf protocol examination report, dated in 
February 1996, shows that the veteran reported that she had 
been exposed to the sun, and that she had a rash.  The 
relevant diagnosis was bullous dermatoses.  Associated 
reports show that she reported having "red splotches" in 
early 1991 in sun-exposed areas only.  On examination, there 
were scattered flat red "freckles" on the anterior neck, 
upper chest, arms and face.  The assessment was possible 
rash.

A VA outpatient treatment report, dated in May 1996, shows 
that the veteran reported that she had heavy sun exposure 
during the Gulf War, and that her skin symptoms began during 
her Persian Gulf service.  On examination, the veteran was 
noted to have numerous telangiectatic lesions, including many 
spider telangiectases on her neck, arms, nose and cheeks.  
The impression was "telangiectases probably secondary to 
estrogen and excess sun exposure."  This examination was 
performed by D. Strang, M.D.  

A VA outpatient treatment report, dated in November 1996, 
contains an assessment of rosacea.  

A VA skin examination report, dated in January 1997, shows 
that the veteran complained of, "[T]elangiectasis which she 
feels developed from exposure from the sun while on duty in 
the Persian Gulf."  On examination, there were seven to ten 
small grade I to grade II teleangiectasis on the neck and 
upper chest wall.  The examiner stated, "In summary, the 
patient has several telangiectasias of the anterior portion 
of the neck and the upper portion of the chest.  She claims 
this may be related to exposure to the sun."

The Board finds that a remand is required.  A skin condition 
is not shown during service, and the first evidence of a skin 
condition is dated approximately one year and three months 
after separation from service.  Although the opinion in the 
May 1996 VA outpatient report suggests a relationship between 
the veteran's teleangiectasis and sun exposure during 
service, this opinion also relates the veteran's 
teleangiectasis to use of estrogen, which may or may not have 
been taken during service.  In addition, it is unclear 
whether this opinion was based on a review of the veteran's 
C-file, see Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 177, 180 (1993), and when read in 
context, the opinion may have rested upon a bare 
transcription of lay history.  In addition, the most recent 
VA examination report does not adequately address the 
possibility of service connection, merely stating that the 
veteran has telangiectasis and that, "She claims this may be 
related to exposure to the sun." (emphasis added).  
Therefore, a remand is required so that the veteran may be 
afforded a VA examination of her skin, and so that an opinion 
of a dermatologist may be obtained as to whether it is at 
least as likely as not that the veteran's teleangiectasis was 
caused by her service.  

Therefore, this case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA skin examination by a dermatologist 
other than Dr. Strang.  The claims file 
and a copy of this remand must be made 
available to a dermatologist, who is to 
review the claims folder prior to the 
examination.  The diagnosis (es) of all 
dermatological ailments are to be noted.  
The dermatologist is to offer an opinion 
as to whether it is at least as likely as 
not (a 50 % or greater likelihood) that 
the veteran has a skin disorder that was 
caused or aggravated by estrogen taken in 
service or by sun exposure in the middle 
east during service, or a combination of 
both.  The rationale for the opinion is 
to be given.  The examiner may comment on 
the opinion of the VA dermatologist, Dr. 
Strang noted on May 16, 1986.  All 
indicated studies should be accomplished.

2.  After the action requested in the 
above paragraph has been completed, and 
after undertaking any additional 
development deemed appropriate, the RO 
should adjudicate the issue of 
entitlement to service connection for a 
skin disorder, on the basis of all the 
evidence of record, and all applicable 
laws, regulations, and case law.

If the benefit sought on appeal is not granted, the veteran 
should be furnished an appropriate supplemental statement of 
the case and be afforded the applicable opportunity to 
respond thereto.



The purpose of this REMAND is to obtain additional 
development, and the Board does not express any opinion as to 
any ultimate dispositions warranted, either favorable or 
unfavorable.  No action is required of the veteran until she 
is notified.
The veteran is free to furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

